Title: To Thomas Jefferson from James Wilkinson, 16 July 1808
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington July 16th. 1808
                        
                        I have the honor to inclose my Account of disbursements for Secret Service, pending the Scenes in which I was engaged, in the Autumn 1806 & the Winter 1807: the Items of which I beg leave to
                            explain in the following numerical Order viz.—
                        No.—1. This Sum is vouched, see No. 1 under cover, & was paid to Establish the Person Employed at the River Trinity, about sixty Miles in the rear of Nacogdoches; to advise me of any
                            reinforcement, which might be sent from the Spanish interior, to aid the operations of Cordero & Hercara.—
                        No.—2. This Sum is vouched, see no. 2 under cover, & was paid to a foreigner, who pretended a confidential connection with Burr, & engaged to await his arrival at Batton Rouge,
                            should he reach that place, and with the Aid of an Associate, to carry Him off from his Quarters & deliver Him to me in New Orleans.—
                        No.—3. This Sum advanced Mr. Philip Reibelt, (& was vouched but the receipt is mislaid or lost) to be distributed among certain officers of the police in New Orleans, to engage them to
                            give Information of the Arrival of Strangers, and to make nocturnal visits to the Taverns, Boarding Houses & places of public Assembly, & to report their Observations daily.—
                        No. 4. This Sum advanced a French Man (& was vouched but the voucher is lost or mislaid together with a Cypher) who resided at Mont El Rey in the Kingdom of New Leon, &
                            accompanied my Agent to the City of Mexico as his Interpreter—This Person whose Name I am bound not to write, but have no Objection to mention to the President, was engaged to advise me of extraordinary Measure
                            in relation to the United States, which might occur in the provinces nearest our frontier; but I have heard by Majr. Pike, that he was at Nacogdoches in a state of duress—
                        No— 5. This Sum has been accounted for in the Journal transmited the President from New Orleans; and altho’ it is considerable, it was disbursed solely for the Expences of the Individual, who
                            undertook the delicate & arduous Enterprize. All which is respectfully submited to the President for his decision, which the Urgency of my Affairs impels me to hope may be prompt—
                        With perfect respect I am Sir your faithful & obliged
                        
                            Ja: Wilkinson
                            
                        
                     Enclosure
                                                
                            
                                Washington July 16th. 1808
                            
                            
                            
                                
                                    1806.
                                    Account of Secret Service Money appropriated by General James Wilkinson, pending his operations against the Spaniards on the frontier of the Territory of Orleans,
                                        and during the Commotion excited by the Sinister designs of Colo. Aaron Burr— Viz.
                                
                                
                                    Octr 4th.
                                    No. 1.
                                    For So much
                                    
                                    
                                    $ 800.
                                    }
                                
                                
                                    1807.
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    Jan’y. 4th
                                    “2.
                                    " ditto
                                    1196.
                                    
                                    396.
                                
                                
                                    March
                                    “3.
                                    " ditto
                                    
                                    
                                    200.
                                    
                                
                                
                                    
                               "
                                    “4.
                                    " ditto
                                    
                                        to wait for voucher
                                    
                                    {
                                    150.
                                    
                                
                                
                                    
                               "
                                    “5.
                                    " ditto
                                    
                                        1750.
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    $ 3296.
                                    
                                
                            
                             certified upon Honor By 
                            
                                Ja: Wilkinson
                        
                            
                            [Text in italics in Thomas Jefferson’s hand]
                  
                        
                    